DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
The present Office Action is in response to Applicant’s amendment filed on 4/19/2021.  Claims 1-6 and 9-11 are now pending in the present application.  Claim 7 has been canceled by the Applicant.  This Action is made FINAL.
Drawings
The drawings were received on 4/19/2021.  These drawings are acceptable.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 and 9-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Regarding claims 1, 5, and 9, the limitation, "wherein any difference between the first user service profile and the second user service profile depends on existence or not of an intelligent network roaming agreement between said visited network and said nominal network", on lines 13-16 of claim 1, lines 15-18 of claim 5, and lines 14-17 of claim 9, introduces new matter because the specification of the present application fails to disclose, suggest, or otherwise support this limitation.  Applicant references the original filed application at page 3, lines 22-28, page 4, lines 9-17, and page 8, lines 3-13 for support for this limitation.  However, nothing in these lines discloses that “any differences” between the user service profiles depends on the existence or not of an intelligent network roaming agreement.  The closest statement to this limitation is that the user service profile sent to the third party entity is determined depending on the existence and nature of an agreement between the operator of the nominal network and the agreement of the visited network.  This statement does not support the claim limitation that “any differences” between the user service profiles depends on the existence or not of an intelligent network roaming agreement.  In other words, Applicant’s specification does not appear to disclose that the only differences in the user service profiles depend on existence or not of an intelligent network roaming agreement between said visited network and said nominal network

Claims 2-4, 6, 10, and 11 are also rejected by virtue of their dependency on claims 1, 5, and 9.
Response to Arguments
Applicant's arguments filed 4/19/2021 have been fully considered but they are not persuasive.
On pages 9 and 10 in the Remarks, Applicant argues that, as described in the Application, the user service profile generated for the nominal network entity AND the user service profile previously generated and sent to an entity of the visited network to which the user is connected by cellular network may be different.  The difference, if any, depends on (i) the existence or not of an intelligent network agreement between said visited network and said nominal network, and (ii) if such an agreement exists, on the nature of this agreement.
Applicant references the original filed application at page 3, lines 22-28, page 4, lines 9-17, and page 8, lines 3-13 for support for the newly added limitation “wherein any difference between the first user service profile and the second user service profile depends on existence or not of an intelligent network roaming agreement between said visited network and said nominal network".  However, nothing in these lines discloses that “any differences” between the user service profiles depends on the existence or not of an intelligent network roaming agreement.  The closest statement to this limitation is that the user service profile sent to the third party entity is determined depending on the existence and nature of an agreement between the operator of the nominal network and the agreement of the visited network.  This statement does not support the claim limitation that “any differences” between the user service profiles depends on the existence or not of an intelligent network roaming agreement.
Applicant’s amendments and arguments in response to the objections and rejections in the last Office Action overcome those objections and rejections.
Consequently, in view of the above reasons and having addressed each of Applicant’s arguments, the previous rejection is maintained and made FINAL by the Examiner.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office Action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to MARK G. PANNELL whose telephone number is (303) 297-4245.  The Examiner can normally be reached on Monday through Friday 8:00 am to 3:00 pm (Mountain Time).

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Rafael Perez-Gutierrez can be reached on (571) 272-7915.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.






/Mark G. Pannell/Examiner, Art Unit 2642